Matter of Shmushkovich v New York City Dept. of Hous. Preserv. & Dev. (2016 NY Slip Op 03513)





Matter of Shmushkovich v New York City Dept. of Hous. Preserv. & Dev.


2016 NY Slip Op 03513


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-04377
 (Index No. 4047/14)

[*1]In the Matter of Alex Shmushkovich, appellant,
vNew York City Department of Housing Preservation and Development, respondent, Luna Park Housing Corporation, respondent-respondent.


Salem & Shimko, P.C., Brooklyn, NY (Daniel Shimko of counsel), for appellant.
Wolfson & Carroll, New York, NY (John W. Carroll of counsel), for respondent-respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Department of Housing Preservation and Development dated December 11, 2013, which determined that the petitioner does not have succession rights to an apartment owned by the respondent Luna Park Housing Corporation, the petitioner appeals from a judgment of the Supreme Court, Kings County (Walker, J.), dated June 13, 2014, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
The finding of the New York City Department of Housing Preservation and Development that the petitioner did not have succession rights to an apartment in a building owned by Luna Park Housing Corporation was not arbitrary and capricious, and had a rational basis in the record (see Matter of Peckham v Calogero, 12 NY3d 424, 431). The petitioner failed to establish that he resided in the subject apartment in the two years prior to the vacatur of the apartment by his parents, who were the tenants of record (see Matter of Kaplan v New York City Dept. of Hous. Preserv. & Dev. 124 AD3d 660).
The petitioner's remaining contentions are without merit or need not be addressed in light of our determination.
LEVENTHAL, J.P., DICKERSON, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court